[Cite as Bath Manor Special Care Ctr. v. Obasogie, 2021-Ohio-2227.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

BATH MANOR SPECIAL CARE                                   C.A. No.    29507
CENTRE

        Appellee
                                                          APPEAL FROM JUDGMENT
        v.                                                ENTERED IN THE
                                                          COURT OF COMMON PLEAS
SPENCER OBASOGIE, ON BEHALF OF                            COUNTY OF SUMMIT, OHIO
THE ESTATE OF CYNTHIA OBASOGIE,                           CASE No.   CV-2019-02-0682
DECEASED

        Appellant


                                DECISION AND JOURNAL ENTRY

Dated: June 30, 2021



        HENSAL, Judge.

        {¶1}    Spencer Obasogie, on behalf of the estate of Cynthia Obasogie, appeals from the

judgment of the Summit County Court of Common Pleas, granting Bath Manor Special Care

Centre’s motion for judgment on the pleadings, and denying his motion for leave to amend the

complaint. For the reasons that follow, this Court affirms.

                                                     I.

        {¶2}    Mr. Obasogie’s mother, Cynthia Obasogie (“the Decedent”), passed away on

November 11, 2015, while residing at Bath Manor Special Care Centre (“Bath Manor”). On

November 8, 2017, Mr. Obasogie, on behalf of the estate and next of kin of the Decedent, filed a

complaint against Windsong Care Center and Bath Manor (collectively, “Defendants”). He filed

an amended complaint the following day, proceeding as the administrator of the estate of the
                                                 2


Decedent, and again bringing claims on behalf of the estate and next of kin. The amended

complaint asserted survivorship and wrongful death claims premised upon Defendants’ alleged

medical negligence. Defendants moved to dismiss the survivorship claim on the basis that it was

barred by the one-year statute of limitations, which the trial court granted. Bath Manor then moved

to dismiss the wrongful death claim against it, arguing that the affidavit of merit failed to comply

with Civil Rule 10(D)(2). The trial court granted Bath Manor’s motion.

        {¶3}    On February 21, 2019, Mr. Obasogie, on behalf of the estate and next of kin of the

Decedent, re-filed the complaint against Bath Manor, this time proceeding pro se. He again

asserted survivorship and wrongful death claims. Bath Manor moved for judgment on the

pleadings on the survivorship claim, again asserting that the claim was barred by the one-year

statute of limitations. Bath Manor also filed a separate motion for judgment on the pleadings on

the basis that Mr. Obasogie, a non-attorney, engaged in the unauthorized practice of law by filing

a pro se wrongful death complaint on behalf of an estate that included his sister as a beneficiary.

Mr. Obasogie then retained an attorney who moved for leave to amend the complaint to insert

herself as counsel for the plaintiff.

        {¶4}    In a combined order, the trial court granted Bath Manor’s motions for judgment on

the pleadings, and denied Mr. Obasogie’s motion for leave to amend the complaint. In doing so,

the trial court determined that the survivorship claim was barred by the expiration of the statute of

limitations, and that Mr. Obasogie engaged in the unauthorized practice of law by filing a pro se

wrongful death complaint on behalf of an estate that included his sister as a beneficiary. In

reaching this conclusion, the trial court distinguished this case from this Court’s decision in

Cushing v. Sheffield Lake, 9th Dist. Lorain No. 13CA010464, 2014-Ohio-4617, wherein this Court

determined that the non-attorney personal representative of the decedent’s estate did not engage in
                                                  3


the unauthorized practice of law when she filed a pro se wrongful death complaint on behalf of an

estate because she (the personal representative) was the sole beneficiary of the estate. Id. at ¶ 8-

9. This fact was “significant” to the majority opinion, and “[o]f critical importance” to the

concurring opinion. Id. at ¶ 9; id. at ¶ 14 (Carr, J., concurring). The trial court, therefore,

determined that Cushing supported its conclusion that Mr. Obasogie engaged in the unauthorized

practice of law in light of the fact that Mr. Obasogie was not the sole beneficiary of the Decedent’s

estate. Accordingly, it concluded that the complaint was a nullity, and that it could not grant a

motion for leave to amend a complaint that legally did not exist. Mr. Obasogie has appealed,

raising two assignments of error for this Court’s review.

                                                 II.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN GRANTING [BATH MANOR]’S MOTION
       FOR JUDGMENT ON THE PLEADINGS.

       {¶5}    In his first assignment of error, Mr. Obasogie argues that the trial court erred when

it granted Bath Manor’s motion for judgment on the pleadings with respect to the wrongful death

claim. This Court disagrees.

       {¶6}    “This Court applies a de novo standard of review when reviewing a trial court’s

ruling on a motion for judgment on the pleadings.” Cashland Fin. Servs., Inc. v. Hoyt, 9th Dist.

Lorain No. 12CA010232, 2013-Ohio-3663, ¶ 7. Such a motion is “akin to a delayed motion to

dismiss for failure to state a claim.” Id. “Under Civ.R. 12(C), dismissal is appropriate where a

court (1) construes the material allegations in the complaint, with all reasonable inferences to be

drawn therefrom, in favor of the nonmoving party as true, and (2) finds beyond a doubt, that the

plaintiff could prove no set of facts in support of his claim that would entitle him to relief.” State

ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St.3d 565, 570 (1996). In deciding a motion
                                                   4


for judgment on the pleadings, a trial court reviews only the “material allegations in the pleadings”

and any attachments thereto. Hoyt ¶ at 7; see Padula v. Wagner, 9th Dist. Summit No. 27509,

2015-Ohio-2374, ¶ 13, quoting Civ.R. 10(C) (“A copy of any written instrument attached to a

pleading is a part of the pleading for all purposes.”).

       {¶7}     Revised Code Section 2125.02(A)(1) requires that a wrongful death action be

brought “in the name of the personal representative of the decedent” for the benefit of the next of

kin. “The real parties in interest in a wrongful death action are the beneficiaries, while the personal

representative is a nominal party to the case.” Cushing, 2014-Ohio-4617, at ¶ 4, citing Toledo Bar

Assn. v. Rust, 124 Ohio St.3d 305, 2010-Ohio-170, ¶ 21. The personal representative “stands in

the shoes of the decedent to assert claims on behalf of the estate.” Williams v. Griffith, 10th Dist.

Franklin No. 09AP-28, 2009-Ohio-4045, ¶ 13, quoting Hosfelt v. Miller, 7th Dist. Jefferson No.

97-JE-50, 2000 WL 1741909, * 4 (Nov. 22, 2000).

        {¶8}    Mr. Obasogie argues that he, as the personal representative, brought this wrongful

death action on behalf of a single person: himself in his capacity as administrator of the Decedent’s

estate. He asserts that the trial court’s decision conflated the identity of the plaintiff (i.e., him as

the personal representative and administrator of the Decedent’s estate) with the beneficiaries (i.e.,

him and his sister). He argues that the complaint, even if brought for the benefit of himself and

his sister as beneficiaries of the estate, complied with the wrongful death statute, and did not

conflict with case law on the issue. Regarding Cushing, Mr. Obasogie asserts that the fact that the

estate in Cushing included no other beneficiaries is a distinction without a difference, and that

Cushing supports his position that he did not engage in the unauthorized practice of law. This

Court disagrees.
                                                  5


       {¶9}     In Cushing, this Court recognized that a pro se, non-attorney personal

representative can bring a wrongful death action on behalf an estate when the estate contains no

additional beneficiaries. Cushing at ¶ 9. As previously noted, the fact that the estate in Cushing

did not include additional beneficiaries aside from the personal representative was “significant” to

the majority opinion, and “[o]f critical importance” to the concurring opinion. Id.; id. at ¶ 14 (Carr,

J., concurring) (“Of critical importance is the undisputed fact that [the appellant] is the sole

statutory beneficiary in this case. * * * Had there been any evidence that [the decedent] was

survived by additional next of kin, I would conclude that [the appellant], as a non-attorney, was

not authorized to represent their interests.”). A non-attorney personal representative cannot bring

a pro se wrongful death action when the estate includes additional beneficiaries because “the action

has to be maintained by the personal representative on behalf of the statutory next of kin in one

action[,]” and doing so would constitute the unauthorized practice of law. Williams at ¶ 15; see

R.C. 4705.01 (prohibiting the unauthorized practice of law); Baon v. Fairview Hosp., 8th Dist.

Cuyahoga No. 107946, 2019-Ohio-3371, ¶ 26 (concluding that the non-attorney appellant engaged

in the unauthorized practice of law when he filed a pro se complaint on behalf of the decedent’s

next of kin, which included five other beneficiaries). Because Mr. Obasogie, a non-attorney,

brought a pro se wrongful death action on behalf of an estate that included another beneficiary, he

engaged in the unauthorized practice of law. See, e.g., Williams at ¶ 11-15. The trial court,

therefore, did not err when it granted Bath Manor’s motion for judgment on the pleadings on that

basis. Mr. Obasogie’s first assignment of error is overruled.

                                   ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN DENYING PLAINTIFF’S MOTION FOR
       LEAVE TO AMEND COMPLAINT.
                                                   6


          {¶10} In his second assignment of error, Mr. Obasogie argues that the trial court erred by

denying his motion for leave to amend the complaint. This Court disagrees.

          {¶11} Civil Rule 15(A) provides, in part, that “a party may amend its pleading only with

the opposing party’s written consent or the court’s leave” and that “[t]he court shall freely give

leave when justice so requires.” This Court reviews the denial of a motion for leave to amend a

pleading for an abuse of discretion. Jacobson-Kirsch v. Kaforey, 9th Dist. Summit No. 26708,

2013-Ohio-5114, ¶ 12, citing Wilmington Steel Prods., Inc. v. Cleveland Elec. Illuminating Co.,

60 Ohio St.3d 120, 122 (1991). An abuse of discretion denotes that the trial court’s determination

was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).

          {¶12} “A complaint that is filed in violation of R.C. 4705.01 [(i.e., the statute prohibiting

the unauthorized practice of law)] is a legal nullity.” Baon, 2019-Ohio-3371, at ¶ 21, citing

DiPaolo Indus. Dev., L.L.C. v. Blair & Latell Co., L.P.A., 11th Dist. Trumbull No. 2014-T-0006,

2014-Ohio-4317, ¶ 14. In other words, it is treated as if it was never filed. Id. at ¶ 28. A plaintiff,

therefore, cannot amend a complaint that legally does not exist. Id.; see Cannabis for Cures, L.L.C.

v. State Bd. of Pharmacy, 2d Dist. Clark No. 2018-CA-12, 2018-Ohio-3193, ¶ 11 (concluding that

a request to amend a complaint that is a nullity is also a nullity).1

          {¶13} As discussed in our resolution of Mr. Obasogie’s first assignment of error, Mr.

Obasogie engaged in the unauthorized practice of law when he filed a pro se wrongful death action

on behalf of an estate that included his sister as a beneficiary. Because the complaint was filed in


1
  The rulings cited in the dissent are distinguishable. They address situations wherein the Ohio
Supreme Court allowed litigants to file an amended notice of appeal when the initial notice of
appeal appeared to have been filed in violation of the rules prohibiting the unauthorized practice
of law.
                                                 7


violation of Section 4705.01, it was a legal nullity. Baon at ¶ 21. As a result, Mr. Obasogie could

not amend his complaint to insert an attorney as counsel for the plaintiff. Id. at ¶ 28; Cannabis for

Cures, L.L.C. at ¶ 11. The trial court, therefore, did not err by denying his motion for leave to

amend the complaint. Mr. Obasogie’s second assignment of error is overruled.

                                                III.

       {¶14} Mr. Obasogie’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                             8


TEODOSIO, J.
CONCURS.

CARR, J.
DISSENTING.

       {¶15} I respectfully dissent from the judgment of the majority as I would sustain

Mr. Obasogie’s second assignment of error. While the majority maintains that a complaint

filed in violation of R.C. 4705.01 is a nullity and therefore cannot be amended, I disagree.

In an instance where it appeared an individual engaged in the unauthorized practice of law

by filing a notice of appeal and a memorandum in support of jurisdiction on behalf of a

criminal defendant, the Supreme Court did not immediately dismiss the attempted appeal.

State v. Barnhart, 158 Ohio St.3d 1401, 2020-Ohio-373. Instead, the Supreme Court

offered the criminal defendant the opportunity to file an amended notice of appeal and an

amended memorandum in support of jurisdiction either pro se, or with the assistance of

qualified counsel. See id.; see also John D. Smith Co., L.P.A. v Lipsky, 156 Ohio St.3d

1482, 2019-Ohio-3216; State ex.rel. Washington v. Neil, 153 Ohio St.3d 1454, 2018-Ohio-

3036. Given the foregoing, I would conclude that the trial court should have given Mr.

Obasogie the opportunity to have his counsel file an amended complaint especially in a

confusing case like this, where an attorney was hired before the trial court dismissed the

case and there is no prejudice to the other side. Accordingly, I respectfully dissent from

the judgment of the majority.

APPEARANCES:

SUSAN J. LAX, Attorney at Law, for Appellant.

ANDREW S. GOOD, Attorney at Law, for Appellee.